Citation Nr: 1760906	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  02-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbar spine fracture residuals with degenerative disc disease (DDD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

Historically, the RO denied a rating in excess of 50 percent for residuals of a lumbar spine fracture in October 2001.  In September 2002, the rating was increased from 50 to 70 percent.  In November 2003, the Board recharacterized the claim as lumbar spine fracture residuals with DDD and the claim was remanded for further development.  In May 2005, the Board denied a higher rating but granted a separate 10 percent rating for right leg radiculopathy.  The Veteran subsequently appealed to the Veterans Claims Court.  In January 2007, the Court Clerk granted a Joint Motion for Remand (JMR) and vacated the Board's May 2005 decision.

In February 2008, the Board remanded the claim pursuant to the JMR.  While on remand, the RO implemented the Board's grant of a separate 10 percent rating for right leg radiculopathy in December 2009.  In January 2012, the Board denied higher ratings for the lumbar spine and for right leg radiculopathy.  The Veteran appealed to the Veterans Court.  In August 2012, the Court Clerk again granted a JMR and vacated only the portion of the Board's January 2012 decision that denied an increased rating for the lumbar spine.  

The Board again remanded the claim for further development in November 2012.  In June 2013, the Board again denied a higher rating for the lumbar spine disability, as well as denied compensation under 38 U.S.C. § 1151 for a cerebrovascular accident (CVA), granted special monthly compensation based on the need for aid and attendance, and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed this decision to the Court.

In March 2014, the Board granted the claim of entitlement to a TDIU.  In a November 2014 Memorandum Decision, the Court affirmed the denial of entitlement to compensation under 38 U.S.C. § 1151 for a CVA and vacated the part of the Board's June 2013 decision that denied entitlement to higher rating for the lumbar spine disability.  As such, the only remaining matter on appeal is the claim of entitlement to an increased rating for a lumbar spine disability.

The Board most recently remanded this issue in March 2016.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's lumbar spine fracture residuals with DDD are not manifested by residuals of a fracture with cord involvement, bedridden or requiring long leg braces nor have they been manifested by unfavorable ankylosis of the entire spine. There were no incapacitating episodes.

2.  The Veteran's lumbar spine fracture residuals with DDD do not present with an exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for the lumbar spine fracture residuals with DDD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5285, 5292, 5293 (2000-2001); 4.71a, Diagnostic Code 5285, 5293 (2002); 4.71a, Diagnostic Code 5235, 5242, 5243 (2003-2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in March 2016.  With respect to the issues decided, the Board instructed the RO to schedule the Veteran for a VA examination and readjudicate the claim.   The Veteran was scheduled for and attended an appropriate March 2016 VA examination.  The RO readjudicated the claim most recently in an August 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of an application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

In the present case, letters sent to the Veteran in August 2000, February 2001, March 2004, November 2004, September 2006, December 2006, October 2007, July 2008, November 2012, and December 2012 fully addressed all notice elements.  The claim was subsequently readjudicated in July 2012, February 2013 and August 2017 supplemental statements of the case.

VA also has a duty to assist the Veteran in the development of the claim which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The record includes the service treatment records, VA outpatient treatment records, private medical records, lay statements, and the report of VA examinations.  

The Board finds that the January 2013, July 2013, and March 2016 VA examinations that provided an opinion as to the severity of the lumbar spine fracture residuals are adequate in the aggregate.  The examiners considered the Veteran's subjective history and complaints and performed thorough physical examinations providing all necessary findings to evaluate the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, in September 2012, the Veteran reported that he had nothing else to submit and in February 2013 the Veteran's representative indicated there was no additional evidence to be submitted.  Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

III. Schedular Rating

The Veteran seeks an increased evaluation for the lumbar spine fracture residuals with DDD.  By way of history, the Veteran was granted service connection in a November 1996 Board decision.  The Board's grant of benefits was implemented in a December 1996 rating decision, and, at that time a 10 percent evaluation was assigned under Diagnostic Code 5285-5292.  Prior to the decision on appeal, the Veteran sought higher ratings and was assigned a 50 percent evaluation.  In June 2000, the Veteran filed a claim for an increased evaluation.  During the pendency of this appeal, a 70 percent evaluation was granted in a September 2002 rating decision, effective June 26, 2000.  The September 2002 rating decision indicated that the claim was evaluated under Diagnostic Codes 5285-5293.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased disability rating remains on appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

As noted above, the Veteran's lumbar spine disability was initially evaluated under Diagnostic Codes 5285-5293.  When the Veteran filed him claim in June 2000, Diagnostic Code 5285 provided for a 60 percent evaluation for residuals of a fracture of the vertebra without cord involvement; abnormal mobility requiring neck brace (jury mast).  A 100 percent evaluation was warranted for residuals of a fracture with cord involvement, bedridden, or requiring long leg braces.  A note also indicated to consider special monthly compensation; with lesser involvements rate for limited motion and nerve paralysis.  Other cases were to be rated in accordance with definite limited motion or muscle spam, adding 10 percent for demonstrable deformity of vertebral body.  A note explained that both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  

At the time the Veteran filed his claim, Diagnostic Code 5292 evaluating limitation of motion of the lumbar spine, and Diagnostic Code 5293 evaluating intervertebral disc syndrome had maximum ratings lower than the currently assigned 70 percent evaluation.  Other diagnostic code provisions that could have been applied include Diagnostic Code 5286 for complete bony fixation (ankylosis) of the spine.  Under this Diagnostic Code, a 60 percent evaluation was warranted if there was ankylosis at a favorable angle and a 100 percent evaluation was warranted if there was ankylosis at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  See 38 C.F.R. § 4.71(a), Diagnostic Code 5286 (2000-2002). 

The regulations used to evaluate diseases and injuries of the spine have changed twice, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a  (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. § 4.71a  (Diagnostic Code 5293)(2003); 38 C.F.R. § 4.71a  (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).  Where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114. 

The changes in the regulations effective September 23, 2002 did not alter the schedular criteria under Diagnostic Codes 5285 or 5286.  Effective September 23, 2002, the schedular criteria used to evaluate intervertebral disc syndrome were amended and provided for evaluations based on the frequency and total duration of incapacitating episodes.  The 2002 changes to Diagnostic Code 5293 for intervertebral disc syndrome provided for evaluations based on the frequency and total duration of incapacitating episodes.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Under Diagnostic Code 5293, a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Diagnostic Code 5293 also provided an alternative method for evaluating intervertebral disc syndrome by providing for separate evaluations for chronic orthopedic and neurological manifestations along with evaluations for all other disabilities in assigning whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Another note explained that if intervertebral disc syndrome is present in more than one spinal segment with clearly distinct effects, each segment may be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Effective September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

In the present case, the Veteran has clearly been treated consistently for his low back disability.  The record reflects the Veteran was seen frequently and treated with pain medication, muscle relaxants, and physical therapy.  As noted above, the Veteran was provided an effective date of June 26, 2000, the date of his claim for an increased evaluation.  38 C.F.R. § 3.400 (b)(2).  The Veteran has not challenged the effective date; however, as the increase could potentially be as early as 1 year prior to the date of the claim, the Board has considered findings for the period beginning June 1999.  38 C.F.R. §3.400 (o)(2).

VA records from 1999 reflect reports of limitations in movement, sometimes minimum sometimes moderate; however, these records generally did not provide the limitation of motion in degrees.  Significantly, a September 1999 record noted full range of motion of the lumbar spine.

The Veteran was afforded a VA examination in November 2000.  He reported taking medication and muscle relaxers and the examiner noted the Veteran walked with a cane.  Examination of the back was unsatisfactory because the hemiparesis prevented him from doing usual things well.  He was unable to work because of the stroke but previously worked as a plumber and pipefitter.  He was restricted from using a jackhammer, driving a bobcat tractor, or digging below 5 feet.  Examination of the trunk illustrated he was unable to bend backwards at all.  He could bend forward 10 degrees and his fingers reached the upper thighs.  Shoulders twisted 10 degrees to the right and 8 degrees to the left and side bending was present to 8 degrees on the right and to 6 degrees on the left.  There were definite paraspinus spasms on bilateral bending and twisting.  The impression was status post 2 falls on active duty in 1975, wedging of T12 and L1 vertebral bodies, multilevel bulging discs in the lumbar spine, and chronic low back strain and spasm.  

During an August 2002 VA examination, the Veteran described generalized weakness and indicated at times he could not get out of bed.  He used a brace of the left leg and cane.  He described increasing back pain, radiating to the right leg and occasionally had numbness of right leg and foot.  He treated with pain medication.  Due to left side weakness he relied almost entirely on the right side for ambulation.  

Clinical examination revealed no scoliosis of the back.  There was an increase in lumbar paraspinous muscle tone of the right.  He could not extend the back at all and could flex to 20 degrees with pain.  Lateral movement to 20 degrees in either direction produced pain.  Rotation was not tested because of severe pain.  The assessment was history of fracture of the lumbar spine in 1974 with more recent x-ray of the back showing anterior wedging of T12, L1, and L2, as well as presumed acute fracture of the third and fourth sacral segments that were not displaced also the interim development of disk narrowing at L3-L4 and L4-L5.  The examiner indicated the Veteran had severe back pain and a progressive severe disability.  

During a July 2008 VA examination, the Veteran reported continuous back pain that was 10/10 severity at rest and worse with activity.  He could only stand 3-5 minutes or walk 10 yards with use of a cane.  He had a severe limp.  No other braces or assistive devices were used.  He took muscle relaxers and denied incapacitating episodes or flare-ups.  Pain was described as steady.  He denied bowel or bladder incontinence.  He had not worked as a plumber since a cerebrovascular accident (CVA) in May 2000.  

On clinical examination anterior flexion from a sitting position was done as he could not do it standing and he could not extend the back past 0 degrees.  He had flexion 0 to15 degrees.  Laterally he had 0-10 degrees and rotation was not attempted.  Straight leg raise was positive bilaterally.  There was no scoliosis.  There was increase in paraspinous muscle tone, right more than left, with tenderness but no true spasm.  There was almost complete absence of the lumbar curve.  The Veteran could not perform repetitive motion testing.  No flares-up were reported.  

The diagnosis was traumatic fracture of T12 and L1 in 1975 and cerebral thrombosis in the distribution of the right middle cerebral artery with severe persistent left sided hemiparesis and DDD of the lumbar spine with back pain and right leg radiation and severe disability and progression in large measure due to the severe weakness of the left side from the prior stroke.  The Veteran was severely limited and severely symptomatic all of the time.  The examination showed severe painful motion and spasm, and severe weakness of the left.  There was no tenderness.  There were no incapacitating episodes over the last 12 months.  

The Veteran was afforded a VA examination in March 2011 to assess the severity of his spine.  He described lower back pain radiating to the right extremity, occasionally the whole leg, other times just to the knee.  He indicated he could not lie or sit down for prolonged periods secondary to the back.  Pain was described as sharp.  He described a number of falls secondary to dragging the left foot since his stroke.  He denied periods of flare-ups and indicated pain was constant.  He reported constipation from medication but no bowel or bladder incontinence.  He reported weakness in the left lower extremity and occasionally the right lower extremity and numbness in both lower extremities.  He did not use assistive devices or braces for the back but used a cane for left hemiplegia.  He worked in an office but was a plumber and pipe fitter prior to the stroke.  He found it difficult to work due to his back when he was a plumber/pipe fitter.  He has not missed days of work due to the back condition and had no incapacitating episodes in the past 12 months.  He had a left hemiplegic gait with a cane.  

Clinical examination revealed some tenderness at the lumbar paraspinous musculature with some spasm.  There was flexion from 0-90 degrees, extension, right and left lateral rotation and flexion were all 0-5 degrees producing pain throughout those ranges.  There was no additional limitation following repetitive use other than increased pain with further loss of motion to complete loss of motion.  There were no flare-ups.  He did have weakness in low back and extremities that causes complete loss of motion.  Otherwise there was no effect of fatigue or lack of endurance on spinal function.  Extremities had lack of endurance, incoordination, fatigue, and weakness with repetitive use.  

The diagnoses were fractured lumbar spine with DDD and ongoing right lower extremity radiculopathy, and effects of left hemiplegia adding to the spine condition.  

The Veteran was afforded another VA examination in January 2013.  The examiner diagnosed degenerative joint disease and DDD of the lumbar spine.  The Veteran described complaints of daily low back and right leg pain.  There was some improvement with medication.  He used a cane and a left foot/ankle brace.  He reported occasional falls due to a stroke.  The Veteran denied any flare-ups that impacted the function of his back.  

Range of motion testing reflected flexion from 0 to 20 degrees, extension to 0 degrees, bilateral lateral flexion to 10 degrees and bilateral rotation to 10 degrees.  There was no objective evidence of painful motion on any of the tested ranges.  After repetitive use, the Veteran continued to have flexion to 20 degrees, extension to 0 degrees, and bilateral lateral flexion and rotation to 10 degrees.  The examiner indicated there was no additional limitation of motion in the spine following repetitive use.  There was functional loss described as pain on movement, and interference with sitting, standing, and/or weight bearing.  There was tenderness to palpation of the spine but no evidence of guarding or muscle spasm.  The Veteran had signs and symptoms due to radiculopathy described as mild, intermittent pain of the right lower extremity and mild numbness of the right lower extremity.  There were no other neurologic abnormalities.  

The Veteran did not have intervertebral disc syndrome and the examiner indicated he did not use assistive devices as a normal mode of locomotion.  The examiner indicated that there was not such functional impairment of the extremities due to the spine that the effective function would be equally served by amputation with prosthesis.  The examiner concluded that the combination of the back and other disabilities made the Veteran unemployable.  He retired from a sedentary job in 2011 as he had difficulty sitting, standing, walking, and using the left hand, and had several falls at work from the left hemiplegia.  The examiner concluded that the Veteran could perform sedentary and light duty with his current back condition but was unemployable due to the stroke and left hemiplegia.  A January 2013 addendum to the examination indicated the claims file was reviewed and no changes in the prior examination report or opinion as to employability was warranted.  

The Veteran attended another VA examination in July 2013.  Range of motion testing reflected flexion from 0 to 20 degrees, with evidence of pain at 20 degrees; extension to 0 degrees, right and left lateral flexion to 10 degrees, with evidence of pain at 10 degrees; right rotation to 10 degrees, with evidence of pain at 10 degrees, and left rotation to 10 degrees, with evidence of pain at 5 degrees.  The examiner indicated there was no additional limitation of motion in the spine following repetitive use.  There was functional loss described as pain on movement, and interference with sitting, standing, and/or weight bearing.  There was tenderness to palpation of the spine but no evidence of guarding or muscle spasm.  The Veteran had signs and symptoms due to radiculopathy affecting his right lower extremity described as moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran did not have ankylosis of the spine, IVDS, or episodes requiring bed rest.  The examiner determined that the Veteran's back disability prevented him from engaging in manual labor, or prolonged standing and walking, however he found the Veteran able to engage in sedentary, sitting employment, such as administrative work or working at a phone bank.  

November 2013 VA treatment records reflect that the Veteran reported weekly back spasms.

The Veteran was afforded an MRI of his spine in December 2015.  Multilevel degenerative changes were seen but there were no signs of spinal stenosis at any of the levels.  Neural foramina were all patent except for mild attenuation of the right foramen at L4-L5.  December 2015 VA treatment records reflect that the Veteran's lumbar spine had some indentation of disc pushing on outer lining of the spinal cord, but not the cord itself, and a mild pinched nerve at right L4-L5.

January and February 2016 VA treatment records reflect that the Veteran rated his back pain between 5/10 and 10/10.  March 2016 VA treatment records show that the Veteran attended several physical therapy appointments for his back.  He rated his pain between 7/10 and 9/10 during these visits.

The Veteran was afforded an additional VA examination in March 2016.  He reported chronic severe low back pain and muscle spasms.  He reported recently completing physical therapy, but that it appeared to make the spasms worse.  The Veteran told the examiner that he leans forward when sitting to help relieve the back pain, and that he spends most of the day lying in bed or on the floor to relieve the back pain.  He also reported urinary incontinence which began several years ago, but was not certain whether the incontinence was related to his back disability or the CVA with left hemiparesis which occurred in 2000.  The Veteran reported a number of recent falls which he attributed to weakness of the paretic left side.  The Veteran told the examiner that he avoided most activities because of worsening back pain, and that he avoided driving because of exacerbation of back spasms. 

Range of motion testing reflected flexion from 0 to 25 degrees, extension to 0 to 10 degrees, and right and left lateral flexion to 10 degrees.  Right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees.  Pain was noted on the examination during all ROM testing.  The examiner indicated there was no additional limitation of motion in the spine following repetitive use.  There was functional loss described as pain on movement, and interference with sitting, standing, and/or weight bearing.  There was tenderness to palpation of the spine but no evidence of guarding or muscle spasm.  The Veteran had signs and symptoms due to radiculopathy described as severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  The examiner determined that the Veteran had radiculopathy on the right side, and that the left side was unaffected.  This determination matches the Veteran's medical history.  There were no other neurologic abnormalities, and the examiner determined that any bladder or bowel problems were not related to the Veteran's back disability.  The Veteran did not have ankylosis of the spine, nor IVDS and episodes requiring bed rest.  The Veteran reported the use of a cane to ambulate, primarily because of left-sided weakness from the previous CVA.  

September 2016 VA treatment records reflect that the Veteran was experiencing aching low back pain, rated a 5/10 for pain.  He told the treating physician that the pain comes and goes.

May 2017 VA treatment records reflect that the Veteran's reported throbbing low back pain, rated a 6/10 for pain.  

Evaluating the above evidence in light of the rating criteria demonstrates that an increased evaluation is not warranted.  Under the criteria in effect prior to September 23, 2002, the Veteran has been assigned the maximum schedular 60 percent rating for IVDS under DC 5293, along with a 10 percent rating for demonstrable deformity of a vertebral body under DC 5285, for a combined rating of 70 percent.  Furthermore, a separate 10 percent evaluation has been assigned for anterior wedging of T12, effective June 26, 2000.  The only higher ratings available under the criteria in effect prior to September 23, 2002, required residuals of a fracture with cord involvement, bedridden or requiring long leg braces (DC 5285) or unfavorable ankylosis with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) (DC 5286).  The evidence fails to reflect the Veteran meets these criteria.  The record also fails to reflect the Veteran is bedridden.  In fact, physician evaluations completed by M.W.A., M.D. (hereinafter Dr. A.) and L.N., M.D. in March 2012 in support of the Veteran's claim for aid and attendance specifically noted that the Veteran was not bedridden.  While the Veteran uses a leg brace, it has never been described as a "long leg brace" and furthermore, the record has clearly indicated this is for his foot drop, not a result of his service-connected lumbar spine fracture residuals with DDD.  In fact, during the March 2011 VA examination the Veteran specifically denied using an assistive device because of his back.  

Similarly, applying the evidence to the revised rating criteria reflects an increased evaluation is not warranted.  In order to obtain a higher 100 percent evaluation under the General Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire spine.  Here, although he has severely limited motion, he still retains some motion of the spine, ranging anywhere from 10-90 degrees of flexion over the course of the appeal.  In addition, given the lack of incapacitating episodes, there is no basis for a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.

In this case, as noted above, the Veteran has significant low back pain which he treats with medication, muscle relaxers, and physical therapy.  The Board has considered the Court's holding in Deluca.  Although examination findings do reveal pain during ROM testing, such impaired function still does not satisfy the criteria for a disability rating in excess of 70 percent for a disability of the spine.  Thus, even with consideration of chronic back pain, the rating criteria applied take into account pain and other symptoms.  

While the Veteran has significant pain, there is nothing in the record that suggests the pain was tantamount to a finding of unfavorable ankylosis.  Significantly, the majority of the records reflect the Veteran retains some, albeit severely limited, motion of the spine.  While the March 2011 VA examination noted there was weakness that causes complete loss of motion, the examiner did not indicate that the result of this impairment was akin to difficulty walking because of limited line of vision, restricted opening of the mouth and chewing, limited breathing due to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the coastal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation or neurologic symptoms from nerve root stretching.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the entire spine.  Accordingly, an increased disability rating based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202.

The Board considered whether an increased evaluation could be granted based upon the granting other separate neurological disability related to the lumbar spine.  As discussed in the Introduction, the Veteran is already in receipt of a separate evaluation for the right lower extremity and T12 segment of the thoracic spine, and those issues are not on appeal.  Separate evaluations for other neurological disabilities are not warranted at this time as any bowel or bladder impairment is not associated with the Veteran's back disability and he has denied any other neurological disabilities that would warrant such an evaluation.  Although Dr. A. indicated in a March 2006 statement that the Veteran had complete loss of bladder sphincter control, the Board finds this evidence is outweighed by the Veteran's repeated statements during the July 2008, March 2011, and January 2013 VA examinations denying any bladder impairment, and the March 2016 examiner's determination that the Veteran did not have any other neurologic abnormalities related to the back disability.  

The Veteran did report urinary leakage during the March 2016 VA examination, however he stated he was unsure if this symptom was due to his back disability of the May 2000 CVA.  The Veteran is competent to report whether he had leakage, or other bladder impairment.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)(recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  However, the etiology or cause of his bladder impairment falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  This was acknowledged by the Veteran, when he told the examiner that he was unsure of the cause of his urinary leakage.  Furthermore, Dr. A's report noted the presence of an impairment, but had completed the form in connection with the claim for aid and attendance and did not specifically attribute the bladder impairment to the lumbar spine disability. 

Similarly, while the record clearly documents a significant neurological disability of the left lower extremity, neither the Veteran nor the record indicate that this is attributable to the service-connected lumbar spine.  Rather, the record as a whole reflects the left lower extremity weakness is a residual of the CVA.  As such, a separate evaluation for this condition is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period.  While the March 2011 VA examination noted flexion to 90 degrees, the Board finds this is an outlier as the record as a whole generally demonstrates extremely limited motion of the lumbar spine, most frequently between 10 and 20 degrees.  Furthermore, the same examiner noted the condition was further limited by pain.  Accordingly, the Board will not assign a lower staged rating for this period.   

The weight of the credible and probative evidence demonstrates that the Veteran's lumbar spine fracture residuals with DDD do not warrant a disability rating in excess of 70 percent.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Extra-Schedular Evaluation

The Board has also considered whether the Veteran's lumbar spine fracture residuals with DDD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported pain, limited motion, numbness, weakness, difficulty with prolonged standing, walking, sitting, and lying down.  Such symptoms are contemplated by the governing regulations and schedular criteria set forth in 38 C.F.R. § 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 5285-5293 (pre-2003); 5235-5243 (post-2003).  The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations expressly contemplate interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  

Furthermore, applicable caselaw mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  

In other words, the currently assigned Diagnostic Code adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met and referral for the assignment of an extraschedular disability rating is not warranted.  See Thun, 22 Vet. App. at 115 (noting that "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.")

As all of the Veteran's symptoms are contemplated by the rating schedule, referral for extra-schedular consideration is not warranted.  

Additionally, the Veteran's present level of occupational impairment has been considered, as he was granted TDIU in March 2014, effective February 2, 2010.

Lastly, neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation in excess of 70 percent for the lumbar spine fracture residuals with degenerative disc disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


